Citation Nr: 9908023	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-22 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
disease with traumatic arthritis and herniated nucleus 
pulposus with radiculopathy, currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, status post-bilateral carpal tunnel release.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION


The veteran had active service from April 1969 to March 1971, 
from April 1974 to May 1976, and inactive duty training from 
September 11, 1987, to September 13, 1987.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 1994 and later RO decisions that denied an 
increased evaluation for the cervical spine disability and 
denied service connection for bilateral carpal tunnel 
syndrome.  The veteran testified before a RO hearing officer 
in December 1995 concerning his claim for service connection 
for carpal tunnel syndrome of the left wrist.  He then 
requested a hearing before the Board than later canceled the 
request.


In January 1998, the Board remanded the case to the RO for 
additional development.  In its remand, the Board 
characterized one of the issues on appeal as entitlement to 
service connection for carpal tunnel syndrome of the right 
wrist.  However, the veteran has perfected his appeal for 
service connection for carpal tunnel syndrome of both wrists 
and therefore the issues have been classified as shown on the 
first page of this decision.  The Board finds that all 
requested development has been completed and the case is now 
ready for adjudication.



FINDINGS OF FACT


1.  All relevant evidence necessary for equitable disposition 
of the claims has been obtained by the RO.

2.  The cervical spine disability is manifested primarily by 
some limitation of motion, arthritic findings, intervertebral 
disc syndrome, HNP with radiculopathy, and pain, weakness, 
and excess fatigability of the neck with repeated movement of 
the neck that produce functional impairment the equivalent of 
severe limitation of motion; neurological deficits or other 
symptoms indicative of severe intervertebral disc syndrome 
are not found.  

3.  Bilateral carpal tunnel syndrome found after service is 
not causally related to an incident of service or to a 
service-connected disability.



CONCLUSIONS OF LAW


1.  The criteria for a 30 percent evaluation for cervical 
spine disease with traumatic arthritis and HNP with 
radiculopathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290, 5293 (1998).

2.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service, nor is bilateral carpal tunnel 
syndrome proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.6, 3.303, 3.310 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) held that, in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that the examiner 
should be asked to determine whether the joint exhibited 
weakened movement, excess fatigability or incoordination; if 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any weakened 
movement, excess fatigability, or incoordination.  See also 
38 C.F.R. § 4.59 (1998). 

Review of the claims file reflects that the veteran suffered 
whiplash injuries to his neck during an inactive duty-
training period in September 1987.  Numerous neck treatments 
followed.  The file contains VA and private medical reports 
of the veteran's treatment and evaluations in the late 1980's 
and 1990's and the more salient medical reports with regard 
to the conditions being considered in this appeal are 
discussed in the following paragraphs in the appropriate 
sections of this decision.  

A February 1989 private medical report from a Dr. Gene T. 
Hamilton indicates that the veteran had reported tingling in 
the upper extremities when driving a car or on any kind of 
cervical extension.  Dr. Hamilton's impression was chronic 
cervical sprain and noted that the veteran had not been able 
to work since the time of the injury.  

An April 1989 VA orthopedic consultation report notes that 
the veteran complained of cervical spasm and pain to the left 
shoulder and temple.  He also complained of left hand pain 
with numbness in the hand.  The examiner found normal motor 
strength in the hands and wrists but decreased sensation in 
the median nerve distribution on the left.  Tinel sign and 
Phalen's maneuver were positive.  The impression was "double 
crush" syndrome.

A June 1989 RO rating decision granted service connection for 
post-traumatic cervical myositis and a 10 percent rating was 
assigned under Diagnostic Code 5021, effective from October 
1988.  

A May 1991 VA examination report indicates that the veteran 
reported significant neck and shoulder pain and use of a 
transcutaneous electrical nerve stimulation (TENS) unit.  The 
veteran reported that a previous magnetic resonance imaging 
(MRI) showed degenerative joint disease of the cervical spine 
with documented HNP of the upper cervical vertebra.  The 
examiner noted current painful motion of the neck and some 
limitation of motion.  Perceptible weakness in the left 
biceps and triceps was noted.  The veteran further reported 
left arm numbness and tingling occurring during periods of 
significant neck pain.  The assessment was degenerative joint 
disease (DJD) of the cervical spine with documented HNP of 
the upper cervical vertebrae by MRI scan, by patient history; 
and, left shoulder pain and left upper extremity 
radiculopathy secondary to cervical DJD.  

A June 1991 RO rating decision reclassified the cervical 
spine disability to post-traumatic cervical spine 
degenerative joint disease and HNP with radiculopathy, and 
increased the evaluation from 10 to 20 percent under 
Diagnostic Code 5021-5010, effective from May 1991.

A private medical report received from Coastal Family 
Medicine indicates that the veteran was examined in May 1993 
to determine whether he was disabled.  The report indicates 
that he complained of chronic intermittent sharp tingling 
pain in the central and thoracic spine radiating into the 
shoulders bilaterally but especially into the left 
subscapular area.  This pain was accompanied by weakness in 
the upper extremities preventing any heavy lifting.  The 
veteran reported brief, inconsistent relief using a TENS 
unit.  Flexion and extension of the neck were to 45 degrees.  
Neck rotation to the left was to 45 degrees and to 60 degrees 
to the right.  Lateral bending of the neck elicited pain at 
40 degrees.  Testing of the upper arms against resistance was 
limited by neck pain.  The assessment was chronic cervical 
strain.  The examiner felt that the veteran was unable to 
perform heavy manual labor or any work requiring lifting or 
carrying more than 5 to 10 pounds at or above the waist 
level, or requiring frequent bending, or unusual positions 
such as under a vehicle chassis.  However, the examiner also 
agreed with previous examiners that the veteran was fully 
capable of gainful employment in a sedentary occupation, such 
as legal assistant, for which he was currently training.  

A July 1995 VA MRI of the cervical spine report notes 
possible tiny central posterior HNP at the C5-6 level that 
could not be confirmed.  Also shown were a minimal right-
sided uncovertebral spur at C3-4 without significant exit 
canal stenosis, a mild right uncovertebral spur at C4-5 with 
minimal exit canal stenosis, and uncovertebral spurring with 
minimal exit canal stenosis more pronounced on the right at 
C5-6.  

A December 1996 VA examination report indicates that the 
veteran wore a TENS unit and reported constant neck pain.  He 
reported that he could not find a job because of neck pain.  
The examiner noted flexion of the cervical spine to 15 
degrees, extension to 15 degrees, lateral bending to 20 
degrees in each direction, and rotation to 25 degrees in each 
direction.  All movements were accompanied by pain and were 
limited by pain.  The examiner was unable to estimate the 
functional impairment caused by the pain without recourse to 
speculation.

In January 1998, the case was remanded by the Board for 
reexamination and development.

In July 1998, the veteran underwent a VA referral examination 
of the neck and cervical spine.  The examiner reviewed the 
history of the neck disability.  The veteran reported during 
the examination that he had neck pain "off and on" since the 
time of the injury in 1987 that was exacerbated by tension, 
exhaustion, and weather changes.  He reportedly used 
fluorothymidine spray off and on, Tylenol, and ibuprofen.  He 
also used hydrocortisone cream on the back of his neck for 
occasional itching.  The examiner noted that the veteran 
could walk, stand, and sit, and speak and hear.  He could 
feed and dress himself, brush his teeth and bathe.  He could 
walk about 1 1/2 miles.  He could climb stairs occasionally.  
He could ride a lawnmower but did not do gardening or 
vacuuming.  He currently worked as an account manager, which 
he could manage well.  The examiner found painful motion of 
the cervical spine with tenderness at the base of the neck 
posteriorly.  Pain was noted during range of motion testing 
and there was forward flexion of the cervical spine to 30 
degrees.  Extension was to 30 degrees.  Lateral flexion was 
to 40 degrees each direction and rotation was to 80 degrees 
in each direction.  Posture was normal.  Motor strength was 
5/5 in both hands and sensory examination was within normal 
limits.  There was no loss of sensation or generalized motor 
weakness.  The diagnoses were cervical arthritis; 
intervertebral disc syndrome; HNP with radiculopathy; and, 
carpal tunnel syndrome, status post carpal tunnel release.  
The examiner opined that repeated use of the neck would cause 
pain, weakness and excess fatigability of the neck.  In 
addition, the examiner reported that cervical pain could also 
limit functional ability during flare-ups or if the neck was 
used repeatedly.  The examiner noted that the veteran worked 
as an account manager and that his cervical spine disability 
had no effect on his occupation.

The Board will address whether a schedular increase is 
warranted, the applicability of other diagnostic codes that 
potentially may be available, and whether the criteria for 
assignment of an extra-schedular evaluation for overall 
disability due to cervical spine disease with traumatic 
arthritis and HNP with radiculopathy are met.

Myositis is evaluated as arthritis based on limitation of 
motion of the affected joint.  38 C.F.R. § 4.71a, Code 5021.

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 30 percent rating requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5290.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

The medical evidence indicates that the veteran's service-
connected cervical spine disorder is currently manifested by 
some limitation of motion, arthritic findings, intervertebral 
disc syndrome, and HNP with radiculopathy.  Intermittent neck 
pain exacerbated by tension, exhaustion, and weather changes 
and the need for pain medication are shown.  The report of 
the veteran's July 1998 VA medical examination indicates that 
repeated movement of the neck will cause pain, weakness, and 
excess fatigability of the neck.  The medical evidence does 
not show severe recurring attacks of intervertebral disc 
syndrome due to the cervical disc disability or other 
symptoms to support the assignment of a 40 percent rating for 
this disability under diagnostic code 5293.  A review of the 
evidence with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, dealing with functional impairment due to 
pain, however, indicates that a 30 percent rating for the 
cervical spine disability under diagnostic code 5290 rated 
the equivalent of  severe limitation of motion of the 
cervical spine would better reflect the veteran's disability 
picture and account for the functional impairment caused by 
the neck pain.  Hence, the Board finds that the evidence 
supports granting an increased schedular evaluation of 
30 percent, and no more, for the cervical spine disability.


The above decision is based upon consideration of applicable 
provisions of the rating schedule.  There is no showing that 
cervical spine disease with traumatic arthritis and herniated 
nucleus pulposus with radiculopathy reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extra-schedular 
basis.  The Board also notes that the disability is not shown 
to cause frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  The examiner who saw the veteran at the July 1998 
VA examination concluded that the veteran's cervical spine 
disability had no effect on his occupation.  In the absence 
of evidence of such factors as those noted above, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Active military service 
includes any period of inactive duty training during which 
the individual concerned was disabled from an injury incurred 
in or aggravated in line of duty.  See 38 C.F.R. § 3.6(a) 
(1998).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).  A 
review of the record shows that service connection is 
currently in effect for the cervical spine disability and a 
right wrist scar.


The veteran's service medical records indicate that he was 
treated for neck injuries immediately following a vehicle 
accident during inactive duty training in September 1987.  A 
diagnosis of chronic cervical neck strain resulted.  A May 
1988 Medical Evaluation Board examination report indicates 
that the veteran had complained of right knee swelling and 
pain and right wrist pain with numbness and paresthesia 
throughout the right hand radiating upward into the arm when 
driving an automobile.  Symptoms were similar on the left but 
considerably milder.  A physical profile was granted due to 
his cervical spine disability.  The veteran had a well healed 
transverse scar of the right wrist.


The February 1989 report of Dr. Hamilton indicates that the 
veteran had reported tingling in the upper extremities when 
driving a car or on any kind of cervical extension.  Dr. 
Hamilton's impression was chronic cervical sprain and noted 
that the veteran had not been able to work since the time of 
the injury.


In February 1989, a VA nerve conduction study was performed 
to rule out radiculopathy due to the 1987 neck injury.  The 
examiner noted complaints of numbness and tingling of the 
upper extremities, worse on the left.  The sensations were 
reportedly brought on by driving a car and also occurred at 
night.  The results were consistent with compression of the 
left median nerve at the wrist resulting in carpal tunnel 
syndrome and mild sensory involvement of the right median 
nerve.  The examiner noted that there was no evidence of 
radiculopathy.

A March 1989 VA examination report notes that the veteran had 
been in a traffic accident in September 1987 and complained 
chiefly of neck injuries.  The veteran further reported that 
he was currently employed as a manual laborer for the North 
Carolina Department of Transportation and that he had held 
that position since April 1981.  During the examination, he 
reported that since the September 1987 injury he noticed 
occasional transient numbness in both arms and hands and 
reported that the numbness was getting worse in the hands.  
The numbness reportedly lasted only a minute and disappeared 
upon shaking the arms.  There was no loss of motion of the 
arms, only steady pain and stiffness in the neck.  The 
examiner reported that reflexes and sensation were normal.  
The diagnosis was post-traumatic cervical myositis without 
radiculopathy.

An April 1989 VA orthopedic consultation report indicates 
that the veteran had complained of pain the cervical spine, 
left shoulder, temple, and the left hand.  The examiner found 
normal motor strength in the hands and wrists but decreased 
sensation in the median nerve distribution on the left.  
Tinel's sign and Phalen's maneuver both yielded positive 
results.  The impression was "double crush."  Wrist splints 
were prescribed and carpal tunnel release surgery was to be 
considered.

In June 1989, the veteran underwent left carpal tunnel 
release at a VA medical facility.

A VA letter dated in July 1989 addressed to the Department of 
Transportation, a VA physician notes that carpal tunnel 
syndrome was usually caused by chronic/acute trauma or by 
certain repetitive mild injuries over a long period of time 
such as carpenters, electricians, masons, and etc.  The 
physician felt that possibly the veteran's left carpal tunnel 
syndrome was related to his vocation but also noted that it 
was impossible to definitely relate carpal tunnel syndrome to 
his vocation.

In December 1995, the veteran testified before an RO hearing 
officer that he was a mechanic during service and used his 
hands.  He testified that prior to the accident he had no 
numbness and tingling in his hands; the numbness and tingling 
began two to three months after the accident.  He testified 
that after VA performed surgery in June 1989, there was 
improvement for a while, but then the tingling and numbness 
returned.  He felt that his hand symptoms were increased when 
his neck pain increased.  He testified that there was a hot 
spot on his shoulder related to a torn muscle.  He reported 
that he was currently a security guard at a department store, 
but prior to that he was a dump truck driver.  The veteran's 
spouse testified that the State agreed to pay a partial 
disability for a while.  The veteran's representative cited a 
1988 Medical Board Report that reflected complaints of hand 
sensations.

In October 1997, Chiropractor J. D. Meggison noted that he 
had reviewed the treatment reports supplied by the veteran.  
Dr. Meggison noted that at the time of the initial injury, 
the veteran's head was turned to the right as his military 
truck was struck from the rear, causing him to be struck by 
the glass window behind him.  Dr. Meggison noted that carpal 
tunnel syndrome was first found in 1989 and that the 
possibility of "double crush syndrome" was discussed in an 
April 1989 VA report.  Dr. Meggison reported that "double 
crush syndrome" is one in which there are multiple sources of 
irritation to the nerves of the upper extremity, i.e., 
irritation at several levels along the nerve's course 
cumulatively causing clinical symptoms.  The chiropractor 
opined that it was not inconceivable that chemical irritants 
from the degeneration of cervical articular tissues, 
proliferation of soft tissue scar formation, uncovertebral 
spur formation, and stretching of the nerves themselves 
during the 1987 cervical injury with possible dural sleeve 
adhesion formation might have combined to cause the veteran's 
complaints.  Dr. Meggison further reported that the veteran's 
work history did not present the repetitive manual work, such 
as typing, to account for his carpal tunnel syndrome.  


In July 1998, the veteran underwent a VA referral examination 
of the neck and cervical spine conducted by QTC Medical 
Services.  The examiner indicated that the history of the 
disability was reviewed prior to the examination.  The 
examiner noted that in 1989 the veteran reported numbness in 
the left hand and that nerve conduction studies led to a 
diagnosis of carpal tunnel syndrome.  The examiner also noted 
the veteran's history of carpal tunnel syndrome of the right 
wrist beginning at the time of the 1987 accident and 
culminating in carpal tunnel release.  The veteran reportedly 
stated that currently he could not use a screwdriver very 
well.  The examiner reported current cervical spine symptoms.  
The relevant diagnosis was carpal tunnel syndrome with status 
post bilateral carpal tunnel release.  The examiner also 
opined that right carpal tunnel syndrome was not 
etiologically related to the veteran's service-connected 
cervical spine disability.


Initially, the Board finds that the veteran's claim for 
service connection for bilateral carpal tunnel syndrome is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Dr. Meggison's October 1997 opinion supplies a 
plausible etiology in favor of the claim and is sufficient to 
render the claim well grounded.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992), citing Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The Board is also satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  In its 
previous remand, the Board requested a nexus opinion 
concerning the etiology of the right carpal tunnel syndrome.  
Inasmuch as the veteran's appeal is for service connection 
for carpal tunnel syndrome of the right and left wrists, the 
Board finds that the recent VA referral medical opinion 
applies to either wrist even though the examiner was 
specifically asked to comment on the etiology of carpal 
tunnel syndrome of the right wrist only. 


Dr. Meggison noted ongoing changes in the injured tissues of 
the neck and found that it was not inconceivable that this 
could be the source of the veteran's bilateral hand and wrist 
symptoms.  The Board would note, however, that even though 
the chiropractor does appear to have a comprehensive 
knowledge of the history of the neck injury, his opinion is 
not well-supported by contemporaneous clinical records.  
Accordingly, the probative value of Dr. Meggison's opinion is 
lessened.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  
More importantly, the July 1998 VA examiner's opinion appears 
to be more consistent with the other evidence of record.  Of 
note here is the fact that in February 1989, the results of a 
VA nerve conduction study found compression of the left 
median nerve to be the cause of the veteran's carpal tunnel 
syndrome.  This opinion would seemingly preclude cervical 
injury of the neck as the root cause.  In February and March 
1989, VA examiners found no radiculopathy from the neck 
injury.  This also tends to preclude a nexus between the 
cervical injury and the hand symptoms.  July 1989, a VA 
examiner opined that the veteran's current left carpal tunnel 
syndrome might be related to his current occupation as an 
employee with the State of North Carolina.  This opinion also 
would seemingly preclude the cervical injury as the root 
cause although Dr. Meggison later reported that the veteran's 
work history contained no evidence of repetitive manual work.  
Finally, the July 1998 VA examiner specifically excluded the 
cervical spine injury as a possible cause of carpal tunnel 
syndrome.  Comparing the conflicting medical views, 
particularly the July 1998 VA opinion, the Board finds the 
evidence against the claim for service connection to be far 
more probative.  Hence, although a nexus is conceivable, the 
medical evidence in favor of the claim does not rise to the 
level of relative equipoise on the issue.  


On various occasions, the veteran himself and his 
representative have attempted to link carpal tunnel syndrome 
to his cervical spine injury; however, since each of them is 
a layperson, without the appropriate medical training or 
expertise, neither is competent to provide a probative 
opinion on the issue of medical causation.  Consequently, 
this evidence has no probative value on the determinative 
issue.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992). 


After careful review and consideration of all of the evidence 
of record, including the testimony, the Board finds that the 
bilateral carpal tunnel syndrome was first found after 
service and is not causally related to an incident of service 
or to a service-connected disability.  The preponderance of 
the evidence is against the claim for service connection for 
bilateral carpal tunnel syndrome, and the claim is denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (199





ORDER

1.  An increased evaluation of 30 percent evaluation for 
cervical spine disease with traumatic arthritis and HNP with 
radiculopathy is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

2.  The claim for service connection for bilateral carpal 
tunnel syndrome, status post-carpal tunnel release, is 
denied.




		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 15 -

